UNITED STATES DISTRICT COURT (2) sh 17 Pi 3:40
MIDDLE DISTRICT OF FLORIDA ery ps yee ot yp
TAMPA DIVISION MIDDLE DISTRICT FLORIDA

UNITED STATES OF AMERICA

“ CASE NO. 8.21 Cries sey -AARS
<« €)\% ¥

, si
<a ba Ad

MOTION TO SEAL INDICTMENT
AND RELATED DOCUMENTS

Pursuant to Fed. R. Crim. P. 6(e)(4), and in the interests of law
enforcement, the Money Laundering and Asset Recovery Section of the U.S.
Department of Justice Criminal Division, hereby moves the Court to direct the
Clerk to seal the Indictment, the file copy of the arrest warrant, the defendant
information sheet, this motion, the Court's order regarding this motion and
any other documents filed in this case that would identify the defendant.
Disclosure of the existence of these documents prior to the arrest of a
defendant could hinder or impede arrest efforts.

The United States further moves that the Court direct the Clerk to seal
the Indictment in this case except when necessary to provide certified copies of
the Indictment to the Money Laundering and Asset Recovery Section of the
U.S. Department of Justice Criminal Division.

The United States further requests that the Court's Order allow the
United States Marshals Service to release certified copies of the arrest warrant
to HSI Special Agent Kelly Hite or other appropriate law enforcement, upon
verbal request of the Money Laundering and Asset Recovery Section of the
U.S. Department of Justice Criminal Division, without further order of the
Court.

The United States further requests that the Court’s Order allow the
United States Marshals Service or other appropriate law enforcement agency
to enter the arrest warrant into the National Crime Information Center
(NCIC) database or other appropriate law enforcement database, without
further order of the Court.

The United States further requests that the Court's Order allow the
United States to disclose the existence of the Indictment in any subsequent
search and/or seizure warrants which may be executed in conjunction with
the arrest of the defendant.

The United States further moves that the Court direct the Clerk to
unseal the documents described herein without further order when any named
defendant is taken into custody.

Respectfully submitted,

DEBORAH L. CONNOR

Chief

Money Laundering and Asset Recovery Section

2
 

By: /s/ Joseph Palazzo
Joseph Palazzo, Trial Attorney

MDFL No. 0669666
U.S. Department of Justice, Criminal Division

1400 New York Avenue, N.W.

Washington, D.C. 20005

(202) 514-1263

joseph. palazzo@usdoj.gov
Dated: March 17, 2021
